Citation Nr: 0818047	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In April 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO, and in April 2006, the 
veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In July 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

During the April 2006 hearing, the veteran testified to 
having problems with vertigo and tinnitus associated with 
pathology of the ears.  It is not clear whether he intended 
to raise these symptoms as new claims for service connection.  
Therefore, clarification is needed and these matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of the November 2007 Supplemental 
Statement of the Case (SSOC), new evidence was added to the 
claims file that the RO has not considered; specifically, the 
report of a private audiological examination.  The veteran 
did not waive initial consideration by the RO of these 
records.  38 C.F.R. § 20.1304 (2007).  The Board regrets the 
delay, but the claim must be remanded for consideration of 
the recently submitted evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of all 
information and evidence obtained since the 
issuance of the November 2007 SSOC.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



